Title: From John Adams to John Adams, 22 October 1815
From: Adams, John
To: Adams, John



Dear John
Quincy October 22 1815

Your capacity is as Smart and quick and ready, and retentive as any bodies. I Should not therefore be Surprised if you Should soon take a turn in your thoughts and pursuits, and outstrip both your Brothers, George and Charles in Latin and Greek, as well as in Arithmetick and Geometry.
But I want to know what School You attend; where you board; who are the Masters, Proceptors Ushers Schollars; and who your Playmates are and what your Games and Sports; and how you American Boys agree with the English Boys.
You must bend your mind to your Greek and Latin; to your Arithmetic and Fractions Vulgar and decimal, to Algebra and Geometry. These are the Studies that make Strong Minds and qualify them for every thing; for all Arts and Sciences; for every Species of Business; for all kinds of Service, public and private. I hope Soon to hear from you, Your Parents and Brother to all of whom present the love of
A.